DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kasahara (U.S. Patent Application Publication 2014/0016825).
Regarding claim 1, Kasahara discloses a method for generating an image of an environment (Fig. 16), comprising: determining one or more visual properties of the environment in a field of view of an image capture device (Fig. 16 – step S102; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)); determining one or more properties of a virtual object to be rendered in an image of the environment (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0109] - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image); selecting one or more image capture parameters in accordance with the determined one or more visual properties of the environment and the one or more properties of the virtual object (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image); and causing the image capture device to capture an image of the environment in accordance with the image capture parameters (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image).  
Regarding claim 2, Kasahara discloses all of the limitations as previously discussed with respect to claim 1 including that the method further comprises: rendering an augmented image comprising the virtual object based on the captured image (Kasahara: Fig. 2; Fig. 16 – steps S112-S116; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image).  
Regarding claim 3, Kasahara discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the virtual object comprises a first object, and the one or more image capture parameters are further selected in accordance with one or more properties of an additional virtual object to be rendered in the image of the environment (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 4, Kasahara discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the one or more image capture parameters are determined based on a weighted consideration of the one or more properties of the virtual object and the one or more properties of the additional virtual object (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 5, Kasahara discloses all of the limitations as previously discussed with respect to claims 1, 3, and 4 including that wherein the weighted consideration of the one or more properties of the virtual object and the one or more properties of the additional virtual object is based on a spatial relationship of an intended location of the virtual object to the image capture device and an intended location of the additional virtual object to the image capture device (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 6, Kasahara discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the one or more properties of the virtual object are determined from a virtual object description associated the virtual object (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 7, Kasahara discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the one or more image capture parameters comprise at least one selected from a group consisting of: a focus, exposure time, flash setting, torch setting, ISO, dynamic range, lens position, Device's Configuration, (Color) Formats, Focus Settings, Exposure Settings, Zoom Settings, Flash Settings, Torch Settings, Low Light Set- tings, Frame Rate Settings, Subject Area, Device Characteristics, Lens Position, Image Exposure, White Balance, ISO, High Dynamic Range Video, resolution, framerate, shutter mode, bit depth, gamma correction, black level adjustment, noise reduction, edge enhancement, contrast enhancement, false chroma suppression, chroma subsampling, chroma resampling, color transformation, image compression, and rolling shutter (Kasahara: Fig. 16 – step S102; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 8, Kasahara discloses a non-transitory computer readable medium comprising computer readable code executable by one or more processors to: determine one or more visual properties of an environment in a field of view of an image capture device (Fig. 16 – step S102; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)); determine one or more properties of a virtual object to be rendered in an image of the environment (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0109] - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image); select one or more image capture parameters in accordance with the determined one or more visual properties of the environment and the one or more properties of the virtual object (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image); and cause the image capture device to capture an image of the environment in accordance with the image capture parameters (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image).  
Regarding claim 9, Kasahara discloses all of the limitations as previously discussed with respect to claim 8 including that the non-transitory computer readable medium further comprises computer readable code to: render an augmented image comprising the virtual object based on the captured image (Kasahara: Fig. 2; Fig. 16 – steps S112-S116; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image).  
Regarding claim 10, Kasahara discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the virtual object comprises a first object, and the one or more image capture parameters are further selected in accordance with one or more properties of an additional virtual object to be rendered in the image of the environment (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)). 
Regarding claim 11, Kasahara discloses all of the limitations as previously discussed with respect to claims 8 and 10 including that wherein the one or more image capture parameters are determined based on a weighted consideration of the one or more properties of the virtual object and the one or more properties of the additional virtual object (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 12, Kasahara discloses all of the limitations as previously discussed with respect to claims 8, 10, and 11 including that wherein the weighted consideration of the one or more properties of the virtual object and the one or more properties of the additional virtual object is based on a spatial relationship of an intended location of the virtual object to the image capture device and an intended location of the additional virtual object to the image capture device (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 13, Kasahara discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the one or more properties of the virtual object are determined from a virtual object description associated the virtual object (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 14, Kasahara discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the one or more image capture parameters comprise at least one selected from a group consisting of: a focus, ex- posure time, flash setting, torch setting, ISO, dynamic range, lens position, Device's Con- figuration, (Color) Formats, Focus Settings, Exposure Settings, Zoom Settings, Flash Set- tings, Torch Settings, Low Light Settings, Frame Rate Settings, Subject Area, Device Characteristics, Lens Position, Image Exposure, White Balance, ISO, High Dynamic Range Video, resolution, framerate, shutter mode, bit depth, gamma correction, black level adjustment, noise reduction, edge enhancement, contrast enhancement, false chroma sup- pression, chroma subsampling, chroma resampling, color transformation, image compression, and rolling shutter (Kasahara: Fig. 16 – step S102; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 15, Kasahara discloses a system comprising: one or more processors; and one or more computer readable media comprising computer readable code executable by the one or more processors to: determine one or more visual properties of an environment in a field of view of an image capture device (Fig. 16 – step S102; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)); determine one or more properties of a virtual object to be rendered in an image of the environment (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0109] - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image); select one or more image capture parameters in accordance with the determined one or more visual properties of the environment and the one or more properties of the virtual object (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image); and cause the image capture device to capture an image of the environment in accordance with the image capture parameters (Fig. 2; Fig. 16 – steps S112-S116; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image).  
Regarding claim 16, Kasahara discloses all of the limitations as previously discussed with respect to claim 15 including that the system further comprises computer readable code to: render an augmented image comprising the virtual object based on the captured image (Kasahara: Fig. 2; Fig. 16 – steps S112-S116; paragraph [0110] – the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114) – then, the display control unit 190 superimposes the generated image of the virtual object on the input image (step S116); paragraph [0112] – a display of the virtual object related to the real object dynamically changes according to the stability of recognition made on the status of the real object projected in the image).  
Regarding claim 17, Kasahara discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the virtual object comprises a first object, and the one or more image capture parameters are further selected in accordance with one or more properties of an additional virtual object to be rendered in the image of the environment (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 18, Kasahara discloses all of the limitations as previously discussed with respect to claims 15 and 17 including that wherein the one or more image capture parameters are determined based on a weighted consideration of the one or more properties of the virtual object and the one or more properties of the additional virtual object (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 19, Kasahara discloses all of the limitations as previously discussed with respect to claims 15, 17, and 18 including that wherein the weighted consideration of the one or more properties of the virtual object and the one or more properties of the additional virtual object is based on a spatial relationship of an intended location of the virtual object to the image capture device and an intended location of the additional virtual object to the image capture device (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).  
Regarding claim 20, Kasahara discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the one or more properties of the virtual object are determined from a virtual object description associated the virtual object (Kasahara: Fig. 2 – virtual objects 13a, 13b, and 14b; Fig. 16 – step S102; paragraph [0004] – an attempt to match the position or the posture of the virtual object with the real object of the real world is made - the position and posture are the weighted properties; paragraph [0042] – Fig. 2 is a diagram for explaining an arrangement of a virtual object – in the output image Im02, a virtual object 13a is superimposed on the real object 12a, and virtual objects 13b and 14b are superimposed on the real object 12b; paragraph [0050] – the imaging unit 102 may image a real space using an imaging device such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS), and generates an imaged image; paragraph [0052] – the sensor unit 104 may include a group of motion sensors that measure a motion of the imaging unit 102 - examples of the motion sensor includes an acceleration sensor that measures an acceleration of the imaging unit 102, a gyro sensor that measures a gradient angle, and a geomagnetic sensor that measures a direction toward which the imaging unit 102 is directed - further, the sensor unit 104 may include a global positioning system (GPS) sensor that receives a GPS signal and measures the latitude, the longitude, and the altitude of an apparatus – as the camera angle changes the camera parameters would change accordingly; paragraph [0109] – first, the image acquiring unit 130 acquires an image projected in a real space as an input image (step S102) - next, the image recognizing unit 140 may recognize a real object projected in each input image input from the image acquiring unit 130 and recognizes a status of each real object projected in the input image (step S104) – for example, the status of the recognized real object may include the position, the posture, and the scale of the real object; paragraph [0110] – next, the data acquiring unit 170 acquires object data of a virtual object related to each real object recognized by the image recognizing unit 140 (step S110) - the display control unit 190 decides a display attribute of the virtual object related to each recognized real object according to the stability of recognition determined by the determining unit 160 (step S112) – the display attribute may be the interpolation coefficient k, or transparency, sharpness, a blinking pattern, a blinking cycle, or the scale of an afterimage of the virtual object – next, the display control unit 190 generates an image of the virtual object related to each real object according to the decided display attribute (step S114)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Englert et al. (U.S. Patent Application Publication 2009/0109240).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
November 19, 2022